Citation Nr: 1207281	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a right knee disability.

2.  Entitlement to a rating higher than 30 percent for a left shoulder disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from May 1992 to May 2000 and from June 2000 to August 2004.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, D.C.  Since then, based on a December 2011 supplemental statement of the case, in which the RO increased the rating assigned the Veteran's left shoulder disability to 30 percent, the Board has recharacterized the second claim noted on the previous page of this decision.

For the reasons that follow, the Board again addresses the claims of entitlement to a rating higher than 20 percent for a right knee disability and entitlement to a TDIU in the REMAND portion of the decision, below, and REMANDS these claims to the RO via AMC.


FINDINGS OF FACT

1.  The Veteran is left-handed.

2.  The Veteran's left shoulder disability, diagnosed as osteoarthritis, manifests as tenderness, pain, including on motion, and limited motion, including, at worst, midway between side and shoulder level, and weakness.



CONCLUSION OF LAW

The criteria for entitlement to a rating higher than 30 percent for a left shoulder disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5003, 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

During the course of this appeal, the Court held that, with regard to claims for increased compensation, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

The Court further held that, if the DC under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant. As well, the Court held that the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, including competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id. at 43-44. 

Subsequently, however, the United States Court for the Federal Circuit (Federal Circuit) reviewed Vazquez-Flores on appeal and held that the statutory scheme did not require the notification noted above.  The Federal Circuit explained that the notice described in 38 U.S.C.A. § 5103(a) need not be veteran specific and that daily life evidence was not statutorily mandated.  The Federal Circuit thus vacated the Court's decision to the extent it required notification of alternative DCs and the need to submit potential daily life information on the basis that such evidence was not needed for proper claims adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran in this case with VCAA notice on the claim being decided by letters dated February 2008 and June 2008.  In these letters, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO provided the Veteran all necessary information on disability ratings and effective dates.  As well, the RO identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all outstanding evidence provided he identified the sources thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  The content of this notice letter reflects compliance with pertinent regulatory provisions and case law, noted above.  

Notice under the VCAA must be provided to a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the VCAA notice letters, having been sent after the RO initially adjudicated the Veteran's claim, do not satisfy the timing requirements of the VCAA.  However, the RO cured this deficiency by readjudicating the Veteran's claim in a supplemental statement of the case issued in December 2011 and providing him an opportunity to respond thereto.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c).

VA made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to the claim, including service and post-service treatment records and information from the Social Security Administration.  

The RO also afforded the Veteran VA examinations of his right shoulder disability, during which examiners addressed the severity of that disability.  Following the first such examination, in written statements dated November 2007 and August 2008, the Veteran alleged that the examination was inadequate because the examiner did not check the Veteran's pain, fatigue, weakness and lack of endurance following repetitive use.  The RO thus afforded the Veteran two additional examinations, since which the Veteran has not challenged the adequacy thereof.  

II.  Analysis

The Veteran seeks a rating in excess of 30 percent for his left shoulder disability.  According to written statements he and his representative submitted during the course of this appeal, including in February 2008, August 2008 and September 2008, the rating assigned this disability does not accurately reflect the severity of his left shoulder symptoms.  Allegedly, he has constant left shoulder pain, increased on repetitive use, and fatigue, weakness and a lack of endurance on repetitive use and is able to lift his left arm to, at most, his waist level.  


A.  Schedular Rating

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, staged ratings may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which an evaluation is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2011).  

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With any form of arthritis, painful motion is an important factor.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or maligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  A compensable rating under Diagnostic Code 5003 and 38 C.F.R. § 4.59 for painful motion is assignable where arthritis is established by 
x-ray findings and there is no actual limitation of motion of the affected joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In such a case, painful motion is considered limited motion even though a particular range of motion is possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Limitation of motion may be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  

In a recent decision, the Court of Appeals for Veterans Claims (Court) held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, No. 09-2873 (Vet. App. Aug. 4, 2011).  Later in the month, the Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id. 

VA has evaluated the Veteran's left shoulder disability as 10 percent disabling pursuant to DC 5201, which governs ratings of limitation of motion of the arm.  Also applicable to this case is DC 5010, which governs ratings of degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, DCs 5003, 5201 (2011).  

DC 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003 (2011). 

The appropriate DC for the specific joint involved in this case is DC 5201.  This DC provides that a 20 percent evaluation is assignable for limitation of motion of the major or minor arm at shoulder level, or for limitation of motion of the minor arm if midway between side and shoulder level.  A 30 percent evaluation is assignable for limitation of motion of the major arm if midway between side and shoulder level, or for limitation of motion of the minor arm to 25 degrees from side.  A 40 percent evaluation is assignable for limitation of motion of the major arm to 25 degrees from side.  38 C.F.R. § 4.71a, DC 5201 (2011).  

According to a VA orthopedic note dated January 2009 and reports of VA examinations conducted in August 2007 and May 2011, the Veteran is left-handed.  The Board will therefore apply the facts of this case to the ratings and criteria pertinent to the left, or major arm.  38 C.F.R. § 4.69 (2011). 

Under 38 C.F.R. § 4.71, Plate I (2011), an individual is able to raise his arm to shoulder level if he forward flexes to 90 degrees (normal range of forward elevation and flexion being from 0 to 180 degrees) or abducts to 90 degrees (normal range of abduction being from 0 to 180 degrees).  An individual is able to raise his arm to midway between his side and shoulder level if he forward flexes to 45 degrees or abducts to 45 degrees.  

In certain circumstances, an evaluation in excess of 10 percent is assignable under DC 5200, for ankylosis of scapulohumeral articulation, DC 5202, for impairment of the humerus, or DC 5203, for impairment of the clavicle or scapula.  38 C.F.R. § 4.71a, DC 5200, 5202, 5203 (2011). 

The evidence in this case, as discussed below, establishes that the Veteran's left shoulder disability picture does not more nearly approximate the schedular criteria for a rating higher than 30 percent.  The Veteran's left shoulder disability, diagnosed as osteoarthritis, manifests as tenderness, pain, including on motion, and limited motion, including, at worst, midway between side and shoulder level, and weakness.

During service in the early 2000s, the Veteran injured his left shoulder and underwent surgery.  Following discharge, but prior to the Veteran filing his claim for an increased rating for a left shoulder disability, medical professionals noted functional impairment secondary to left shoulder symptoms.  During a VA examination conducted in October 2004, an examiner noted motion of the left shoulder limited to, at worst, shoulder level, and pain on motion.  The Veteran reported no flare-ups of such pain.  X-rays revealed postoperative changes and slight superior subluxation of the left clavicle.  In December 2005, the Veteran underwent another VA examination, during which he reported that he still had mild pain with overhead use, but that it did not impair any activities.  An examiner noted full range of motion of the left shoulder without pain except at the extremes of overhead abduction and flexion.  X-rays showed status post resection of the distant left clavicle without obvious complication.

According to the findings of these VA examination reports, the Veteran's left shoulder disability initially improved from 2004 to 2005.  The Veteran then filed a claim for an increased rating for his left shoulder disability in 2007.  According to reports of subsequent VA examinations and VA and private treatment records, thereafter, the left shoulder disability gradually worsened.  

During a VA examination conducted in August 2007, the Veteran exhibited decreased range of motion, but was able to lift his left arm past shoulder level.  He reported left shoulder pain daily, not lasting all day, which medication relieved.  He indicated that this pain hindered his ability to bowl, fish and participate in sports.  He denied flare-ups.  

The examiner noted three well-healed, non-tender, mobile scars with no keloid formation, normal motor strength in all planes, abduction and forward flexion from 0 to 145 degrees, external rotation from 0 to 80 degrees, internal rotation from 0 to 60 degrees, pain on all ranges of motion, and no diminution (additional limitation by pain, fatigue, weakness or lack of endurance) with repetitive testing.  

The Veteran also exhibited decreased range of motion of the left shoulder and complained of left shoulder pain in October and November 2007.  Despite the loss of range of motion, during one VA outpatient visit, an examiner noted that the Veteran raised his left arm above his head.  

During a VA examination conducted in April 2010, the Veteran reported more severe symptomatology and exhibited greater limitation of motion.  He reported left shoulder pain daily, lasting all day, which medication only partially relieved.  He indicated that this pain hindered his ability to lift more than 20 pounds and pull on shirts without help.  He reported that he had flare-ups twice weekly, which lasted 4 to 5 hours, hindered all but minimal activity and necessitated icing and the use of medication.  

The examiner noted well-healed, non-tender, flat, mobile scars with no keloid formation, functional impact or skin breakdown.  The examiner also noted that the Veteran removed his shirt without raising his arm, had motor strength of 4+/5 in all planes about the shoulder and of 5/5 in the remainder of the arm, normal sensation throughout the extremity, abduction from 0 to 45 degrees, forward flexion from 0 to 50 degrees, external rotation from 0 to 10 degrees, internal rotation from 0 to 30 degrees, pain on all ranges of motion, no diminution with repetitive testing (additional limitation by pain, fatigue, weakness or lack of endurance) and no Deluca criteria.  Based on x-ray results and clinical findings, the examiner diagnosed distal left clavicular resection with osteoarthritis and impingement.  

During a VA examination conducted in May 2011, the Veteran reported the same degree of left shoulder symptomatology reported in April 2010, but with no flare-ups, and exhibited the same degree of limitation of motion, but also weakness.  The examiner elaborated on the scars, describing them as previously noted and also as non-adherent to underlying tissue, smooth, stable, not covering the skin or elevated, depressed or superficial.  The examiner indicated that the Veteran had a shoulder shrug of 4/5 bilaterally, tenderness to palpation of the bursa sack, no ankylosis or deformity, abduction from 0 to 45 degrees with pain from 0 to 60 degrees times three, forward flexion from 0 to 50 degrees with pain times three, external rotation from 0 to 10 degrees with pain times three, internal rotation from 0 to 30 degrees with pain times three, no decrease in any motion on repetitive use and no Deluca criteria.  

Clearly, during the course of this appeal, the Veteran's left shoulder disability worsened, causing more limited range of motion.  However, even at its worst, considering the pain and weakness to be the functional equivalent to an actual inability to move, including on repetitive use and during flare-ups (reported in 2010 only and not associated with additional limitation of motion), the Veteran was still able to raise his left arm beyond 25 degrees from his side.  A schedular rating higher than 30 percent is thus not assignable under DC 5201.    

B.  Extraschedular Rating

In certain circumstances, a claimant may be assigned a higher initial or increased rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for a higher initial or increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

In this case, the Veteran has asserted that his service-connected disabilities collectively render him unemployable.  He has not asserted that his left shoulder disability, alone, affects his employment, an assertion that would raise the question of entitlement to an increased rating on an extraschedular basis.  As such, referral of this claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 is unnecessary.  

C.  Conclusion

The rating schedule is designed to accommodate changes in condition; therefore, the Veteran may be awarded a different rating in the future should his left shoulder disability picture change.  See 38 C.F.R. § 4.1.  At present, however, the aforementioned schedular evaluation is the most appropriate given the medical evidence of record.

Based on the aforementioned findings, the Board concludes that the criteria for entitlement to a rating higher than 30 percent for a left shoulder disability are not met.  In reaching this decision, the Board considered the complete history of the disability as well as the current clinical manifestations and the effect the disability has on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The Board also considered the benefit-of-the-doubt rule, but because the preponderance of the evidence is against the claim, the rule is not for application.


ORDER

A rating higher than 30 percent for a left shoulder disability is denied.


REMAND

Prior to adjudicating the claims for a rating higher than 20 percent for a right knee disability and a TDIU, additional development is needed.  See 38 C.F.R. § 19.9 (2011).

First, under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  During the course of this appeal, in August 2007, April 2010 and May 2011, the RO afforded the Veteran VA examinations in support of his claim for a rating higher than 20 percent for a right knee disability, but the reports of these examinations are inadequate to decide this claim.  Therein, one examiner noted decreased tone in the Veteran's right calf and a trace deep tendon reflex, but did not discuss the significance of these findings.  None of the three examiners specifically discussed whether the Veteran had neurological right knee involvement.  This is so despite the fact that VA and private treatment records in the claims file show slightly decreased sensation around the Veteran's right knee and include diagnoses of right knee neuropathy.  A discussion regarding whether and to what extent the Veteran has neurological right knee involvement is crucial in rating his right knee disability.   

In addition, according to the reports of VA examinations and VA and private treatment records, the Veteran uses a right knee brace and a cane as ambulatory aids.  The VA examiners noted on examinations, however, that the Veteran had a stable right knee, a finding that is difficult to reconcile with his need for these ambulatory aids.  A discussion regarding why the Veteran would need such aids, particularly the knee brace, in the absence of knee instability is thus also crucial. 

Second, in its supplemental statement of the case issued in December 2011, the RO refrained from deciding the Veteran's TDIU claim on the basis that, because the Veteran is now in receipt of a total combined disability evaluation of 100 percent, effective from February 2007, the claim is moot.   

Prior to 2008, the Board treated a 100 percent schedular rating as subsuming the need for TDIU consideration on the basis that the 100 percent schedular rating delivered more benefits than could be obtained by a TDIU rating.  The Board's treatment in this regard stemmed primarily from a June 1999 opinion of VA's General Counsel (GC), which held that receipt of a 100 percent scheduler rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99; Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  

In 2008, however, the United States Court of Veterans Appeals (Court) issued Bradley v. Peake, 22 Vet. App. 280 (2008), which is contrary to GC's previously noted precedent opinion, since withdrawn in response to Bradley.  According to the Bradley Court, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  The Court reasoned that it might therefore benefit the Veteran to obtain or retain a TDIU rating even where a 100 percent schedular rating is already in effect.  

In this case, the Veteran is in receipt of a combined 100 percent schedular rating for multiple disabilities.  He is also is receipt of SMC, but at the (k), not higher (s) rate.  It is thus possible, depending upon the severity of each of the Veteran's service-connected disabilities (one now at issue in this remand), that a separate TDIU rating could benefit the Veteran.  To date, VA has not obtained a medical opinion regarding whether the Veteran's service-connected disabilities, or as alleged by the Veteran, the medication taken therefor, render him unable to secure or follow a substantially gainful occupation.  Such an opinion is crucial especially given that the claims file includes records from the Social Security Administration (SSA) showing that the Veteran is disabled and not capable of working due to multiple service-connected disabilities, including hypertension, diabetes mellitus, gastroesophageal reflux disease, and knee, shoulder and psychiatric disabilities.    

SMC is payable at the (s) rate when a veteran has a single service-connected disability rated as 100 percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2002).  These benefits are not available when the 100 percent disability rating is based on multiple disabilities, none of which is rated 100 percent disabling, or which arise from a single etiology or accident.  Buie v. Shinseki, 24 Vet. App. 242, 249-50 (2010); Bradley v. Peake, 22 Vet. App. 280, 290-91 (2008). 

At present, the Veteran's disabilities do not meet these criteria.  Service connection is in effect for: (1) generalized anxiety disorder with panic symptoms and insomnia, rated as 50 percent disabling; (2) sleep apnea, rated as 50 percent disabling; 
(3) hypertension, rated as 40 percent disabling; (4) distal left clavicular resection with osteoarthritis and impingement, status post surgical repair, rated as 30 percent disabling; (5) lumbosacral strain, rated as 20 percent disabling; (6) diabetes mellitus, type II, rated as 20 percent disabling; (7) right knee status post lateral release with tibial tubercle realignment, rated as 20 percent disabling; (8) limitation of extension of the right knee, rated as 10 percent disabling; (9) gastroesophageal reflux disorder, rated as 10 percent disabling; (10) bilateral varicose veins, rated as noncompensable; (11) erectile dysfunction, rated as noncompensable; (12) herpes zoster, rated as noncompensable; and (13) tinea pedis, rated as noncompensable.  He is also in receipt of SMC under 38 U.S.C.A. § 1114(k) (West 2002) on account of loss of use of a creative organ. 

VA has a duty to maximize the benefits to which a veteran is entitled.  This duty necessitates assessing all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  Buie, 24 Vet. App. at 250-51.  In this case, this duty translates to considering whether the Veteran is eligible for a TDIU based solely on any one of his service-connected disabilities.  Therefore, in providing the previously noted opinion, it is crucial for the examiner to focus on each service-connected disability individually. 

This case is thus REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA examination in support of his claim for a rating higher than 20 percent for a right knee disability.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including any indicated tests, and then proceed in following the instructions below.  

a) Identify all findings indicative of neurological right knee impairment, including, if appropriate, decreased sensation in the knee area, trace deep tendon reflexes, decreased tone and atrophy;  

b) Indicate whether any neurological right knee impairment is wholly sensory and characterize the extent of the impairment as mild, moderate, moderately severe or severe;

c) If no neurological right knee involvement is evident, explain the significance of findings in the clinical record showing decreased sensation around the Veteran's right knee and decreased tone in the right calf and diagnoses of right knee neuropathy; 

d) Regardless, explain why, in the absence of right knee instability, the Veteran uses a right knee brace and a cane; 

e) Describe the impact of the Veteran's right knee symptoms on his daily activities and employability, including during flare-ups and on repetitive use; 

f) Specifically opine whether the Veteran's right knee disability or the medication taken therefor markedly interferes with his employability, or renders him unable to secure and/or follow substantially gainful employment; 

g) Also opine whether each of the Veteran's other service-connected disabilities, including generalized anxiety disorder, sleep apnea, hypertension, a left shoulder disability, lumbosacral strain, diabetes mellitus, a right knee disability, limitation of extension of the right knee, gastroesophageal reflux disorder, bilateral varicose veins, erectile dysfunction, herpes zoster and tinea pedis, individually, or the medication taken therefor, renders the Veteran unable to secure and/or follow substantially gainful employment; 

h) Provide detailed rationale, with specific references to the record, for the opinions provided; and   

i) If an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

3.  Readjudicate the claims being remanded.  If either benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome of the claims being remanded, but reminds the Veteran that he has the right to submit additional evidence and argument on these claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


